TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00127-CR


Bryan Ross, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 971801, HONORABLE MICHAEL F. LYNCH, JUDGE PRESIDING






In 1998, appellant Bryan Ross was convicted of aggravated assault following his plea
of guilty and placed on community supervision.  In February 2002, the district court revoked Ross's
supervision on the State's motion and imposed sentence of imprisonment for three years.  Ross, who
was represented by retained counsel at the revocation hearing, appealed pro se.

A reporter's record was not requested and, after Ross was given notice and an
opportunity to cure, the appeal was submitted for decision without a reporter's record.  See Tex. R.
App. P. 37.3(c)(1).  Ross did not file a brief or respond to this Court's notices.  See Tex. R. App. P.
38.8(b)(4).  We have examined the record before us and find no fundamental error that should be
considered in the interest of justice.

The order revoking community supervision is affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   August 8, 2002
Do Not Publish